Le Grand, C. J.,
delivered the opinion of this court.
We think the court properly sustained the demurrer to the declaration, and affirm their judgment. It does not clearly appear from the nar whether or not any bond was given by the collector, it is doubtful whether the allegation was intended to deny that any bond at. all was given, or only that an insiifficient one was given. Without going into an examination of the authorities bearing on the question presented by the demurrer, we consider it sufficient for the purposes of this case to refer to the decision at this term in the case of Green vs. Purnell, Comptroller of the Treasury, (ante 329.) The principle there decided covers this case. The duty imposed upo* *348the commissioners, was one requiring of them “the exercise of judgment and discretion.” It was judicial and not ministerial. A mere error in judgment does not give to the State a right of action. The nar does not contain any allegation that the commissioners acted corruptly.
(Decided July 22nd, 1858.)

Judgment affirmed.